DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.  	Claims 2, 3, 6, 8-10 and 22-29 are pending.
	Claims 9 and 22, drawn to non-elected inventions and non-elected species are withdrawn from consideration.
	Claims 4, 5 and 7 have been cancelled. 
	Claims 2 and 3 have been amended.
	Claims 2, 3, 6, 8, 10 and 23-29 are examined on the merits with species, b. method listed in Group I and further comprising determining a level of expression of CD11b.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
3.	The rejection of claim(s) 2, 3, 6, 8, 10 and 23-29 under 35 U.S.C. 102(a)(1) as being anticipated by Arber, WO 2007/088537 A2 (published 9 August 2007/ IDS reference 3 submitted January 9, 2020) is withdrawn in light of Applicants’ amendment to claims 2 and 3, see Remarks, page 5; and In the Claims submitted March 14, 2022. 


Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 2, 3, 6, 8, 10 and 23-29 under 35 U.S.C. 103 as being unpatentable Arber, WO 2007/088537 A2 (published 9 August 2007/ IDS reference 3 submitted January 9, 2020), and further in view of Paul et al., WO 2005/114191 A2 (published 1 December 2005/ IDS reference 2 submitted January 9, 2020) is maintained.  Claims 4, 5 and 7 have been cancelled.
	Applicants argue the primary prior art reference, “Arber 2007 teaches methods of diagnosing cancer or a pre-malignant lesion by determining and/or level of circulating CD24, i.e. a CD24 molecule which is not in situ anchored i.e. not attached to intact cells. According to Arber 2007, examples of such circulating CD24 include secreted CD24, shedded CD24, blebbed CD24. Arber 2007 is completely silent with regard to methods of diagnosis utilizing the expression of CD24 on leukocytes, let alone on small leukocytes as compared to large leukocytes”, see Remarks submitted March 14, 2022, page 6, last paragraph.
	Applicants further assert “Arber 2007 teaches asway from assessing the expression of CD24 on intact cells by stating that intact cells are removed by ultra centrifugation or by sucrose
gradient separation”, secondary reference, Paul does not make up for the alleged deficiencies of the primary reference and there is no motivation to arrive at the claimed invention, pages 7 and 8 of the Remarks.
	Applicants points of view and arguments have been carefully considered, but fail to persuade.
	Applicants’ claimed methods do not exclude the detection of circulating CD24 and do not limit biological samples.  The biological samples noted in the figures captions of Figures 2a-c read on samples that would contain leukocytes, see pages 8 and 9.  A stool sample will contain blood amongst other items such as bacteria, viruses and undigested artifacts.  Hence, one of ordinary skill in the art would be able to detect CD24 on leukocytes contained within the stool sample.  
	Paul teaches methods of determining, enumerating and detecting multiple clusters of differentiation or antigenic determinants on populations of leukocytes for “…the diagnosis, prognosis, staging and treatment of a variety of diseases…”, see page 6; section A. beginning on page 14.
The modification of Arber with the teachings of the secondary reference is reasonable. This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
Arber teaches “…a method of diagnosing cancer or a pre-malignant lesion, the method comprising determining a presence and/or a level of a circulating CD24 of a subject in need thereof, wherein the presence and/or the level of the circulating CD24 above a predetermined threshold is indicative of the cancer or the pre-malignant lesion”, see page 3, lines 10-14; page 13, lines 6-10; and page 14, lines 27-30. Examples of pre-malignant lesions include adenomatous polyps, malignant solid or non-solid (e.g., hematological malignancies), see page 13, lines 11-24. Furthermore, examples of CD24-associated cancers which can be diagnosed by the taught method include tumors of the gastrointestinal tract, gallbladder carcinoma, biliary tract tumors, prostate cancer, kidney (renal) cancer , liver cancer, ovarian cancer, cervical cancer, lung cancer, breast cancer, lymphomas and leukemias, see paragraph bridging pages 13 and 14.	
“According to yet another aspect of the present invention there is provided a method of monitoring efficacy of cancer therapy, comprising determining a level of a circulating CD24 in a biological sample of the subject following the cancer therapy, wherein a decrease from a predetermined threshold in the level of the circulating CD24 following the cancer therapy is indicative of reduction of cancerous cells, thereby monitoring efficacy of the cancer therapy.”, see page 3, lines 19-24. The cancer therapy may comprise radiation therapy, chemotherapy or antibody therapy, see page 6, lines 3-8; and bridging paragraph of pages 24 and 25.
	The CD24 protein can be sampled within a biological sample, such as peripheral blood cells (PBCs), urine, stool, serum, tears, saliva, see page 5, lines 1-4; page 13, lines 1-5; page 15, lines 28-31; page 16, lines 1-16; page 20, lines 3-7; page 24, lines 4-20; page 28, lines 4-10; and page 53, lines 30-32; and page 66, claim 13.  
	Biological samples are obtained before and after cancer treatment and expression of CD24 is assessed, see Figs. 2a-c caption beginning on page 8; page 25, lines 3-8; and page 59, lines 1-15.
Arber does not teach the level of expression of CD11b was determined.
However, Paul teaches obtaining and assaying biological samples including leukocyte populations before and after therapeutic treatment with antibodies to determine antigenic determinants expressed by said populations, see abstract; and section A. beginning on page 14.  Antigenic determinants such as CD24 and CD11b can be enumerated utilizing specific antibodies in flow cytometry methods, see pages 4 and 5; paragraph bridging pages 6 and 7, lines 11-30; paragraph bridging pages 17 and 18. 
It is art known PBCs include an heterogeneity of cell types comprising monocytes, lymphocytes and mature and immature granulocytes (containing eosinophils, neutrophils), natural killer (NK) cells are all able to be identified by specific antibodies binding specific antigenic determinants, see page 1, lines 9-29; page 7, lines 23-26; page 14; paragraph bridging pages 17 and 18; Table 1 on page 31.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of all the references to measure, differentiate and define candidate protein biomarkers in order to determine those that predispose an individual to a particular disorder or disease, as well as differentiate and identify distinct cell populations indicative of a particular disorder or disease, see both documents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references protein biomarkers are indicative of disease status, different stages of disease and define different cell populations, which delineate a unique set of prognostic markers and therapeutic targets facilitating one of ordinary skill in the art to arrive at a definitive diagnosis and determine risk of disease, recurrence and treatment, see both references in their entireties.

7.	The rejection over claims 2, 5, 6, 8, 10 and 23-29 under 35 U.S.C. 103 as being unpatentable over Arber et al., US 2010/0273191 A1 (published October 28, 2010), as evidenced by Miltenyi Biotec. (Blood, 7 pages, 2021), and further in view of Yu et al. (PLOS One 1-23 and Supplemental Table 2, March 3, 2016) is maintained. Claims 4, 5 and 7 have been cancelled. 
	Applicants lay bear the teachings of Arber, “methods of diagnosing cancer or a pre-malignant lesion by determining the presence and/or level of CD24 on peripheral blood cells” and “patients suffering from various types of cancer have an elevated level of CD24 on their peripheral blood cells (PBCs), as opposed to blood cells sequestered within the lymphatic system, spleen, liver, or bone marrow. Accordingly, the teachings of Arber 2010 [emphasize] the need to analyze the entire group of PBCs for expression of CD24 thereon. Thus, Arber 2010 is completely silent with regard to methods of cancer diagnosis utilizing the expression of CD24 on small leukocytes as compared to large leukocytes, such as by analyzing the dual expression of CD24 and CD11b on leukocytes”, see page 9 of the Remarks submitted March 14, 2022, 3rd paragraph.  
	Applicants further assert secondary reference, Yu does not make up for the alleged deficiencies of Arber.  Applicants aver the main reason is “…Yu was to quantify different immune cell types in inflamed/infected/tumor tissues as opposed to their levels in the blood” and “…provides the marker expression profile in immune cells in the different types of tissues…”, see last paragraph on page 9 of the Remarks.  
	Applicants conclude arguments averring “…one of skill in the art would not have been motivated to combine the teachings of Arber 2010…with those of Yu…to arrive at the claimed invention…” because they allegedly contradict one another, see paragraph bridging pages 9 and 10.  And further aver the evidentiary reference, Miltenyi does make up for the alleged deficiencies of the prior art references, as well as implicates impermissible hindsight has been applied, see page 10.  
Applicants’ arguments have been carefully considered, but fail to persuade.
To arrive at a proper determination under 35 U.S.C. 103, the Examiner must undertake the role of the person of ordinary skill in the art utilizing factual information and arriving at a legal conclusion based on the facts, devoid impermissible hindsight and rationale for making a proper case of prima facie of obviousness.  The Examiner has provided articulated reasoning with rational underpinning to support the legal conclusion of obviousness. In summary, there must be some suggestion or motivation; a reasonable expectation of success; and the prior art references must teach or suggest all the claim limitations.  
             Arber teaches one of ordinary skill in the art can readily assess, identify and distinguish within the sample of PBCs the expression of CD24 utilizing art known assays, see entire document.  Likewise, Yu teaches one of ordinary skill in the art can also readily assess, identify and distinguish not only CD11b, as well as CD24 on different immune cells, such as leukocytes and those associated with cancer using art known assays, see page 3, 1st full paragraph; page 4; and page 17.  Miltenyi is an evidentiary reference that shows a PBCs comprise leukocytes.  The leukocyte cell type is inherently within PBCs. 
The teachings of Arber and Yu are not contradictory, but rather teach prior art elements according to known methods which can be combined in order to yield predictable results, see MPEP 2143.
Arber further teaches based on expression of particular biomarkers, such as CD24 one can evaluate and compare its expression between samples arriving at a diagnosis, see pages 1 and 2.
Albeit the teachings, there is also suggestion, as well motivation in the both prior art references that would have led one of ordinary skill to combine the teachings to arrive at the claimed invention.  Both, Arber and Yu establish the principle of performing phenotyping of cells is to examine cells and distinguish those involved and associated with cancer, see both references in their entireties. One of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success given the ease and the reproducibility of the methods to arrive at the claimed invention, diagnosing a cancer or pre-malignant lesion based on the identifying the cell signature, comparing and determining the diagnosis based on the predetermined threshold and intrinsically moving forward to treating those individuals that diagnosed as having one of the said conditions. 
The modification of Arber with the teachings of the secondary reference is reasonable. This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
Addressing Applicants concerns regarding hindsight, rather than using hindsight, the
Examiner points to specific disclosures in the prior art that describe the limitations of Applicants’ claimed invention. The Examiner’s obviousness conclusion is based on sufficiently articulated reasoning that overcomes any concerns about hindsight bias. See KSR, 550 U.S. at 418. Moreover, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971). For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
Arber teaches a method for determining a level of CD24 expression on peripheral blood cells (PBCs), wherein the level of CD24 above a predetermined threshold is indicative of cancer or a pre-malignant lesion, see abstract; page 2, section 0041; and page 4, section 0061. The level of CD24 can be determined implementing assays such as “fluorescence activated cell sorting (FACS), enzyme linked immunosorbent assay (ELISA), Western blot and radio-immunoassay (RIA) analyses, immunoprecipitation (IP) or by a molecular weight-based approach” using CD24 antibodies, see page 3, sections 0046-0055; page 4, sections 0061 and 0062; page 5,sections 0064-0072.
The pre-malignant lesion is an adenoma and may be associated with a solid tumor such as those listed in claims 26 and 27, as well as hematological malignancies, such as leukemia, see page 1, sections 0009-0024; and sections 0042 and 0043 spanning pages 2 and 3.   
As evidenced by Miltenyi, PBCs or whole blood contain various blood cells including “erythrocytes (red blood cells), leukocytes (white blood cells), and thrombocytes (platelets)”, see page 1, 1st sentence. Leukocytes further include peripheral blood mononuclear cells (PBMCs) and polymorphonuclear leukocytes (PMNs), see sections 2 and 2.1 on page 2. PBMCs contain lymphocytes (T, B, and NK cells), dendritic cells and monocytes, which further differentiate into macrophages and myeloid-lineage dendritic cells, see section 2.1 and Table on page 2.  Moreover, PMNs, also known as granulocytes encompass neutrophils, eosinophils and basophils, see page 3, section 2.2. Hence, the PBC sample of Arber inherently contains both small and large leukocytes.
Arber does not teach the method, wherein the subject is treated with an anti-cancer therapeutic agent and the level of expression of CD11b is assayed.
However, Yu teaches a procedure for the processing, antibody staining, and flow cytometric analysis of biological samples to identify major leukocyte populations and provide detailed phenotyping of individual immune cell types, see page 3, 1st full paragraph; page 4, Flow Cytometry section; and Discussion beginning on page 16. Utilizing antibodies specific for leukocyte cell surface molecules or cluster of differentiation (CD) molecules such as CD11b and CD24 cells can be stained and identified, see entire Yu document; and Supplemental Table 2.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of all the references to measure, differentiate and define candidate protein biomarkers in order to determine those that predispose an individual to a particular disorder or disease, as well as differentiate and identify distinct cell populations indicative of a particular disorder or disease, see both documents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references protein biomarkers are indicative of disease status, different stages of disease and define different cell populations, which delineate a unique set of prognostic markers and therapeutic targets facilitating one of ordinary skill in the art to arrive at a definitive diagnosis and determine risk of disease, recurrence and treatment, see both references in their entireties.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



06 May 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643